
	

114 HRES 286 IH: Expressing the sense of the House of Representatives that investing in the Nation’s skilled workforce is investing in the Nation’s economy, and that in accordance with existing law, the House of Representatives should promote public and private partnerships to increase training programs, tax incentives, industry and State apprenticeships, and for other purposes.
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 286
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mrs. Lawrence submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that investing in the Nation’s skilled
			 workforce is investing in the Nation’s economy, and that in accordance
			 with existing law, the House of Representatives should promote public and
			 private partnerships to increase training programs, tax incentives,
			 industry and State apprenticeships, and for other purposes.
	
	
 Whereas the Department of Labor and State Workforce Investment Boards are uniquely positioned to lead the efforts to secure the Nation's need for a competitive and highly skilled workforce;
 Whereas The Skills Gap in U.S. Manufacturing 2015 and Beyond report projects that over the next decade, nearly 3,500,000 manufacturing jobs will likely need to be filled, and the skills gap is expected to result in 2,000,000 of those jobs going unfilled;
 Whereas many manufacturing companies and large corporations have invested in more automation and complex machinery to reduce labor cost, comprehensive training programs are still needed to increase the skill levels of employees to maintain, troubleshoot and repair those automated systems;
 Whereas highly skilled and technical workers are as valuable to the Nation’s workforce as college graduates;
 Whereas apprenticeship programs meet the skilled workforce needs of the Nation’s industry, and have been training millions of qualified individuals for careers since 1937;
 Whereas the successes of State and private industry programs such as the South Carolina Works Apprenticeship, Michigan’s Skilled Trades Training Fund, Microsoft Student Advantage, and IAM/Boeing Joint Apprenticeship demonstrate best practices to be studied;
 Whereas the Carl D. Perkins Career and Technical Education Act must better provide for States to include community partners and private industry as they develop plans for career and technical education programs;
 Whereas States and local educational agencies need to better assess student development of 21st century skills as an element of the youth workforce investment activities and adult and dislocated worker training services funded by local workforce development programs;
 Whereas apprenticeship training has proven to be one of the most effective ways to develop highly skilled craftspeople in selected trades;
 Whereas apprenticeships are cost effective, goal orientated, and designed to meet specific skill needs of employers;
 Whereas the U.S. Department of Labor maintains a database of all registered apprentices in the United States and as of 2014, shows only 410,000 registered apprentices;
 Whereas in 2003, there were about 489,000 registered apprentices in the United States and in 2014, there were only 288,000;
 Whereas only 2 percent of the registered apprentices are related to manufacturing industries; Whereas the manufacturing industry employs approximately 12,000,000 workers and less than 1 percent of the total manufacturing workforce receives formal advanced training in the form of apprenticeships; and
 Whereas statistics show that a graduate apprentice earns a higher wage, has a more stable work record, and is promoted more quickly and more often than workers who have not completed an apprenticeship: Now, therefore, be it
	
 That it is the sense of the House of Representatives that greater investment in the Nation’s skilled and technical workforce is needed and all appropriate measures should be taken to ensure the Nation’s workforce remains competitive by incentivizing States and private industry through tax credits, competitive grants, and other measures.
		
